DETAILED ACTION
This Office action is in response to the election filed on September 2nd, 2021.  Claims 1-20 are pending, with claims 1-5 being elected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on September 2nd, 2021 is acknowledged.  Applicant has traversed on two separate grounds.  First, applicant has stated that the restriction is improper because examiner has not specifically described the unique special technical feature in each group.  Examiner established that the shared technical features of groups I and II, specifically the ion source, sample holder, and sample sliding mechanism (claimed generally), are not special technical features because they occur in a single prior art as per the international search report (X reference for claim 1).  Beyond those features, the groups share no technical features, so examiner was able to establish lack of unity with the blanket statement that there are no shared technical features.  However, for clarity, examiner will describe the unique special technical features of each group below;

Group I: claims 2-5, special technical feature of claims 3-5 is ‘the sample sliding mechanism is installed above the rotation mechanism, and a position of a rotation shaft of the rotation mechanism is constant.’  Claim 2 does not share this feature, and further shares no special technical features with any of the other 

Group II: claims 6-10, special technical feature of ‘a control unit, wherein the control unit controls the sample sliding mechanism based on {user input}’

Group III: claims 11-13, special technical feature of ‘disposing the sample on an optical microscope, and setting {information} using the optical microscope; transmitting {information} to a control unit which controls a milling operation; taking the sample out of the optical microscope and disposing the sample on an ion milling device’

Group IV: claims 14-17, special technical feature of ‘machining the plurality of machining positions of the sample according to information on the plurality of machining positions and the number of times of milling operations, wherein when the plurality of machining positions are machined by the multipoint milling, at least one time of milling operation is alternately performed in at least a part of the plurality of machining positions, and a plurality of times of milling operations is performed in at least one machining position of the plurality of machining positions with a time interval therebetween’. 



Group VI: claims 19-20, special technical feature of ‘attaching a plurality of samples to a sample mask to protrude from the sample mask by a predetermined amount; setting machining positions in the plurality of samples; and emitting the ion beam from the sample mask to the sample, performing a multipoint milling which machines a plurality of places of the sample, and machining each of the plurality of samples.’
 
The traversal is also on the ground(s) that the different groups are substantially related, such that a search and examination of one group would necessarily encompass search and examination of the others.  This is not found persuasive because applicant has not identified any evidence that this is so, and the groups appear to encompass very widely differing subject matter, with group I relating to movement mechanisms, group II to user input and associated control, group III to setting machining control parameters via optical microscope, and so on.  Further, the near total lack of any shared technical features means each invention is not only distinct but lacks any overlapping subject matter with the other inventions beyond those of the linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sample sliding mechanism installed above the rotation mechanism must be shown or the feature(s) canceled from the claim(s), specifically claims 3-5.  No new matter should be entered.  Currently, the only figure showing the sample sliding mechanism is figure 17, and the figure only shows the mechanism in isolation.  As the interplay between the rotation and sliding mechanisms is the crux of the elected invention, this feature must be clearly shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of a sample sliding mechanism which ‘slides the sample holder’.  Throughout the specification, the part designated with reference number 23 is named as the sample holder.  Therefore, when read in light of the specification, the limitation would seem to imply sliding this part.  However, the specification also states in multiple places that the sample sliding mechanism slides the sample mask unit 21 (see for example page 23, paragraph 43, also see figure 27).  Therefore, it is unclear whether the claimed sliding mechanism is sliding the holder 23 or the sample mask unit 21.  Based on the disclosure as a whole, examiner will assume the applicant intended to claim the sample mask unit 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0220806 (the ‘806 publication).
Regarding claim 1, the ‘806 publication. discloses an ion milling device which emits an ion beam to a sample to machine the sample, comprising: an ion source which emits the ion beam (multiple figures, element 1); a sample holder which holds the sample of which at least a part is shielded by a mask (multiple figures, element 21 or 23); a sample sliding mechanism which slides the sample holder in a direction including a normal direction of an axis of the ion beam (multiple figures, element 4, where the direction includes a normal direction of an axis of the ion beam whenever the rotation base unit is non-zero); and a rotation mechanism which rotates and tilts the sample holder around an axis perpendicular to a direction of a sliding movement caused by the sample sliding mechanism (multiple figures, element 9).
Regarding claim 3, the ‘806 publication discloses the ion milling device according to claim 1, wherein the sample sliding mechanism is installed above the rotation mechanism, and a position of a rotation shaft of the rotation mechanism is constant (fig. 11-12 and 16 show sliding mechanism 4 installed above the rotation mechanism 9).
Regarding claim 4, the ‘806 publication discloses the ion milling device according to claim 3, wherein the rotation shaft of the rotation mechanism is on a path of the ion beam (fig. 20).
Regarding claim 5, the ‘806 publication discloses the ion milling device according to claim 4, wherein the slide movement mechanism slides the sample in a plane perpendicular to the rotation shaft of the rotation mechanism (‘In addition, the sample-mask-unit slightly moving mechanism 4 is configured to be movable to the front, rear, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘806 publication as applied above.
Regarding claim 2, the ‘806 publication discloses the claimed invention except it is silent as to whether the sample sliding mechanism slides the sample with a width wider than a width of the ion beam.  However, sample sliding mechanisms capable of sliding a sample with a width wider than the width of ion beams are well known in the art (in fact, limiting the sliding width to less than the width of a typical ion beam is often a challenge) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the sliding mechanism do so in order to mill wide areas, as disclosed in the ‘806 publication (‘perform the flat surface processing on a wide region of the sample.’ P 73).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896